Order, entered on July 5, 1967, denying defendant’s motion to dismiss the complaint for legal insufficiency, unanimously reversed, on the law, with $50 costs and disbursements to appellant, and motion granted, with leave, however, to plaintiff to apply at Special Term for permission to serve an amended complaint within 20 days after service of a copy of the order herein with notice of entry (Cushman é Wakefield v. John David, Inc., 23 A D 2d 827, 25 A D 2d 133). In this action for slander, the complaint alleges that, at an election meeting of the General Pulasky Memorial Committee, Inc., to which both parties belong, the defendant, an attorney, following his election as president thereof, said of plaintiff, a physician, “Dr. Nadrowski is a part of a communist plot to remove me from office”. Not all words “spoken to the disparagement of a professional man will ipso> facto be actionable per se. Words to be actionable on this ground must touch the plaintiff in his profession or trade”. (Gurtler v. Union Parts Mfg. Go., 285 App. Div. 643, 646, affd. 1 N Y 2d 5). Words which merely impute misconduct unconnected with plaintiff’s profession, are not actionable without proof of special damages, which are not pleaded in the present complaint. (Shakum v. Sadinoff, 272 App. Div. 721.) Concur — -Stevens, J. P., Steuer, Capozzoli, McGivem and Rabin, JJ.